_____________

           No. 95-3813SI
           _____________

United States of America,               *
                                        *
                Appellee,               *
                                        *
     v.                                 *
                                        *
James Austin Dunnaway,                  *
                                        *
                Appellant.              *

           _____________

           No. 95-3814SI
           _____________

United States of America,               *
                                        *
                Appellee,               *
                                        *   Appeals from the United States
     v.                                 *   District Court for the Southern
                                        *   District of Iowa.
Jeffrey Colin Van Cleave,               *
                                        *
                Appellant.              *

           _____________

           No. 96-1060SI
           _____________

United States of America,             *
                                      *
                Appellee,             *
                                      *
     v.                               *
                                      *
Matthew David Cannon,                 *
                                      *
                Appellant.            *
                                _____________

                           Submitted:   May 14, 1996

                            Filed: July 8, 1996
                                _____________

Before McMILLIAN, FAGG, and LOKEN, Circuit Judges.
                              _____________
FAGG, Circuit Judge.


     James Austin Dunnaway, Jeffrey Colin Van Cleave, Matthew David
Cannon, and two other white men left a party to assault any black man they
could find.   They found a black man in a public park talking with his wife,
who is white.   The white men attacked the black man, kicking him repeatedly
in the head and body.   During the attack, one of the assailants identified
himself as a "skinhead" and used a racial slur.        The victim suffered
multiple injuries, including a boot imprint on his forehead that remained
for several days.   The attackers returned to the party and reported they
had beaten a black man because he had been sitting in a park with a white
woman.   Dunnaway and Van Cleave later pleaded guilty to interference with
a person's enjoyment of a public facility because of the person's race.
See 18 U.S.C. § 245(b)(2)(B) (1994).      A jury found Cannon guilty of the
same charge and guilty of conspiracy to commit a federal offense.     See id.
§ 371.    Cannon appeals his conviction, challenging the admission of
evidence that he is a skinhead and holds racist views.        Dunnaway, Van
Cleave, and Cannon all appeal their sentences, asserting the enhancement
of their base offense level under U.S.S.G. § 2A2.2(b)(2)(B) (1994) is
impermissible double-counting.    We affirm.


     Cannon contends the district court committed plain error by admitting
evidence that he is a skinhead because the evidence was irrelevant.    During
Cannon's trial, witnesses testified Cannon has a tattoo inside his lip that
says "skins" and another tattoo on his leg that says "LSD," which stands
for "Local Skins Division."   Witnesses also testified Cannon had a shaved
head at the time of the assault.


     Because Cannon made a tactical decision not to object to admission
of the skinhead testimony during trial, he waived review of its admission,
even for plain error.   United States v. Mihm, 13




                                    -2-
F.3d 1200, 1204 (8th Cir. 1994); United States v. Yu-Leung, 51 F.3d 1116,
1122-23 (2d Cir. 1995).     Before trial, the district court put Cannon on
notice of the anticipated skinhead testimony and told Cannon to make any
objections to the testimony during trial.    Rather than objecting at trial,
however, Cannon used the evidence to argue the Government was persecuting
him for his membership in an unpopular group.      In any event, admission of
the skinhead testimony was proper.         The crime in this case involved
elements of racial hatred, so admission of the evidence did more than show
Cannon's bad character.      See Dawson v. Delaware, 503 U.S. 159, 166-67
(1992).     The testimony was also relevant to show the identity of the
attackers.    See United States v. Thomlinson, 897 F.2d 971, 973 (8th Cir.
1990).    Indeed, one of the assailants identified himself as a skinhead and
the victim described his assailants as having shaved heads.


     Cannon also contends the district court committed plain error in
admitting testimony about his views on racial issues.    Witnesses testified
Cannon did not like black people, commonly used racial epithets when
referring to blacks, and believed interracial relationships were wrong.
Because Cannon was charged with a racially motivated crime, evidence of his
racist views, behavior, and speech were relevant and admissible to show
discriminatory purpose and intent, an element of the charges against him.
Wisconsin v. Mitchell, 508 U.S. 476, 489 (1993); United States v. Stewart,
65 F.3d 918, 930 (11th Cir. 1995), cert. denied, 116 S. Ct. 958 (1996);
O'Neal v. Delo, 44 F.3d 655, 661 (8th Cir.) cert. denied, 116 S. Ct. 129
(1995); United States v. Franklin, 704 F.2d 1183, 1187-88 (10th Cir.),
cert. denied, 464 U.S. 845 (1983).     Thus, admission of this evidence was
not erroneous, much less plainly erroneous.


     We now turn to the sentencing issue.      The district court sentenced
Dunnaway, Van Cleave, and Cannon under the aggravated assault guideline,
U.S.S.G. § 2A2.2 (1994).    Section 2A2.2 sets a




                                     -3-
base   offense   level   of   fifteen    for    "aggravated    assault,"   meaning   "a
felonious assault that involved . . . a dangerous weapon with intent to do
bodily harm . . . ."     Id. n.1(a).      Section 2A2.2(b) requires increases in
the base offense level when specific offense characteristics exist.              When
a gun is not discharged but "a dangerous weapon . . . was otherwise used,"
the district court must increase the base offense level by four levels.
Id. § 2A2.2(b)(2)(B).     "Otherwise us[ing]" a dangerous weapon means "more
than brandishing, displaying, or possessing" it.                Id. § 1B1.1 n.1(g).
Because Dunnaway, Van Cleave, and Cannon used a bottle and their boots as
dangerous weapons during the assault, the district court added four levels
to their base offense level under § 2A2.2(b)(2)(B).


       Dunnaway, Van Cleave, and Cannon do not argue they should not be
sentenced under the aggravated assault guideline, or that the bottle and
boots are not dangerous weapons within the guideline's meaning, see id.
§ 1B1.1 n.1(d) (defining "dangerous weapon").                 Instead, Dunnaway, Van
Cleave, and Cannon assert the four-level enhancement double-counts their
use of the bottle and boots as dangerous weapons because their use of the
weapons was already considered in deciding their crime was an aggravated
assault.   They assert objects that are not inherently dangerous, such as
boots, must be used before the objects become dangerous weapons involved
in an assault, triggering application of the aggravated assault guideline.
See United States v. Hernandez-Fundora, 58 F.3d 802, 812-13 (2d Cir.),
cert. denied, 115 S. Ct. 2288 (1995); United States v. Hudson, 972 F.2d
504, 506-07 (2d Cir. 1992).


       Along with most circuits that have considered the issue in the same
context, we conclude the enhancement under U.S.S.G. § 2A2.2(b)(2)(B) is not
impermissible double-counting.          United States v. Sorensen, 58 F.3d 1154,
1161 (7th Cir. 1995) (concrete block used as weapon); United States v.
Garcia, 34 F.3d 6, 11-12 (1st Cir. 1994) (car used as weapon); United
States v. Reese, 2




                                          -4-
F.3d 870, 896 n.32 (9th Cir. 1993), cert. denied, 114 S. Ct. 928 (1994);
United States v. Williams, 954 F.2d 204, 206-07 (4th Cir. 1992) (metal
chair used as weapon).   An assault qualifies as an aggravated assault under
§ 2A2.2 if the assailant possesses a dangerous weapon and intends to do
bodily harm.   See Sorensen, 58 F.3d at 1161.      Intent to do bodily harm with
an object that is not inherently dangerous might be shown by conduct that
falls short of actual use of the object.        Only when the assailant then uses
the object as a weapon, that is, does more than brandish, display, or
possess the object, does the assailant qualify for the enhancement under
§ 2A2.2(b)(2)(B).     See id.      Thus, "`the dangerous weapon adjustment
rationally reflects the Guideline's graduated adjustment scheme.'"             Id.
(quoting Williams, 954 F.2d at 206).


     Because   the   enhancement   under    §   2A2.2(b)(2)(B)   is   not   double-
counting, the district court properly enhanced the sentences in this case.
Accordingly, we affirm Cannon's conviction and sentence.          We also affirm
the sentences of Dunnaway and Van Cleave.


     A true copy.


           Attest:


                  CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                      -5-